705 S.E.2d 349 (2010)
In the Matter of J.H.K. and J.D.K.
No. 369PA10.
Supreme Court of North Carolina.
November 23, 2010.
Deana K. Fleming, Margaret Rowlett, Greensboro, for J.H.K. et al.
Janet K. Ledbetter, Hillsborough, for Jonathan Mark Kepley.
Mercedes O. Chut, Greensboro, for Guilford County D.S.S.
Cathy Moore, Assistant County Attorney, Jamie Hamlett, Kathleen A. Widelski, Senior Associate Attorney, for N.C. Association of Social Services Attorneys.
The following order has been entered on the motion filed on the 22nd of November 2010 by Janet K. Ledbetter to Withdraw as Counsel:
"Motion Allowed by order of the Court in conference this the 23rd of November 2010. This Matter is reassigned to the Office of the Appellate Defender."